               Case 3:19-cr-00479-CRB Document 57 Filed 08/31/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 NOAH STERN (CABN 297476)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3713
 7        FAX: (510) 637-3724
          Noah.Stern@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. CR 19-479 CRB
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     ) ORDER
15      v.                                           )
                                                     )
16   TEI MATI,                                       )
                                                     )
17           Defendant.                              )
                                                     )
18

19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20 States Attorney for the Northern District of California dismisses the above indictment against Tei Mati

21 without prejudice.

22

23 DATED:            August 28, 2020                            Respectfully submitted,
24                                                              DAVID L. ANDERSON
                                                                United States Attorney
25

26                                                                     /s/ Hallie Hoffman
                                                                HALLIE HOFFMAN
27                                                              Chief, Criminal Division
28

     NOTICE OF DISMISSAL
     No. CR 19-479 CRB                                                                        v. 7/10/2018
            Case 3:19-cr-00479-CRB Document 57 Filed 08/31/20 Page 2 of 2




 1                                           [PROPOSED] ORDER

 2         Leave is granted to the government to dismiss the indictment against Tei Mati.

 3

 4 Date: August 31, 2020                                     _________________________________
                                                             HON. CHARLES R. BREYER
 5                                                           Senior United States District Judge

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     No. CR 19-479 CRB                                                                      v. 7/10/2018
